DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2010/0221220).
Ko discloses in vivo administration of 3-BrPa to rabbits with liver implanted tumors (paragraphs [0157]-[0158]) and also treatment of liver tumor by delivering 3-BrPr to the tumor via direct injection to a hepatic artery (page 18, claim 7).  In administering 3-brPr to rabbits and delivering 3-BrPr to liver tumor via hepatic artery Ko inherently practices the method of inhibiting activated hepatic stellate cell.  Inherency is supported by Kang et al (Hepatology, 2011, 54(2), 707-713) which is used here as an evidentiary reference.  Kang teaches that liver tumor and HSC cells function in an amplification loop relationship in which the tumor activates HSC cells.  In view of the teaching of Kang, delivering 3-BrPr to liver tumor cells inherently places 3-BrPr in contact with activated HSC cells thereby resulting in the instantly claimed method.  Regarding toxicity: since the claim does not specify the amount of 3-BrPr that is considered toxic and Ko does not disclose any toxicity after administration of 3-BrPa (see paragraph [0157], Examiner is interpreting the method disclosed by Ko to not be toxic to activated HSC.
Conclusion
Claims 17-20 are pending
Claims 17-20 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628